******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
TURN OF RIVER FIRE DEPARTMENT, INC., ET AL.
        v. CITY OF STAMFORD ET AL.
                 (AC 36468)
CITY OF STAMFORD ET AL. v. TURN OF RIVER FIRE
          DEPARTMENT, INC., ET AL.
                (AC 36465)
               Lavine, Prescott and Pellegrino, Js.
      Argued March 9—officially released September 15, 2015

   (Appeal from Superior Court, judicial district of
 Stamford-Norwalk, Hon. David R. Tobin, judge trial
                     referee.)
   Mark J. Kovack, for the appellants (plaintiffs in the
first case, defendants in the second case Long Ridge
Fire Department, Inc., et al.).
   Michael S. Toma, assistant corporation counsel, with
whom, on the brief, was Dana B. Lee, assistant corpora-
tion counsel, for the appellees (defendants in the first
case, plaintiffs in the second case).
                          Opinion

   PRESCOTT, J. Prior to 2012, six fire departments
served the city of Stamford: the Fire and Rescue Depart-
ment, which the city maintained and operated, and five
independently governed and autonomous volunteer fire
departments. Each department provided exclusive fire-
fighting services within its assigned fire service district.
In 2012, Stamford’s voters amended the city’s charter
to organize the six departments into one department,
the Stamford Fire Department, and place it under the
direction of the newly created position of fire chief.
The plaintiffs Long Ridge Fire Company, Inc. (Long
Ridge), one of the volunteer departments, and its chief,
Stuart Teitelbaum, subsequently brought an action for
declaratory and injunctive relief against the defendants,
the city of Stamford (city), Antonio Conte, the fire chief,
Barry Callahan, the city’s fire marshal, and Thaddeus
Jankowski, the city’s director of public safety, health,
and welfare,1 claiming that forming the new organiza-
tional structure of the six departments without the
plaintiffs’ consent violated their corporate, statutory,
and constitutional rights. Following a trial, the trial
court rejected all of these claims, and the plaintiffs
appealed from the judgments.
  On appeal, the plaintiffs claim that the court improp-
erly determined that the charter amendments did not
(1) unlawfully compel Long Ridge to forfeit its rights
as a private corporation; (2) violate General Statutes
§ 7-301; and (3) violate the takings clause of the fifth
amendment to the United States constitution.2 We dis-
agree with each of these claims and, accordingly, affirm
the judgments of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of this appeal. Long Ridge is
a volunteer fire company that serves the city. It was
incorporated in 1928 as a Connecticut nonstock corpo-
ration, and maintains a roster of thirty-seven members.
In addition to owning and operating two fire stations,
Long Ridge also owns firefighting vehicles and other
firefighting equipment used in its operations. The com-
pany’s operational expenses are funded by the city and
supplemented by its own fundraising efforts. Teitel-
baum is the company’s current chief.
   Prior to 2012, Long Ridge was one of five independent
and autonomous volunteer fire departments that pro-
vided firefighting services to the city. The city main-
tained and operated the Fire and Rescue Department.
Each department was assigned its own fire service dis-
trict, in which it exercised exclusive jurisdiction to pro-
vide firefighting services.
  In 2012, the voters of the city approved several
amendments to its charter that impacted firefighting
operations within the city in two significant respects.
First and foremost, the amendments abolished the Fire
and Rescue Department and established a single fire
department for the entire city. To oversee the depart-
ment, the amendments created the new position of fire
chief. They also created two positions, assistant chief
for career service firefighters and assistant chief for
volunteer service firefighters, who are to be appointed
by the fire chief.
   Second, the amendments provided that the volunteer
fire departments—now referred to in the charter as
companies3—would become part of the Stamford Fire
Department. In this respect, each would maintain its
independent status as a nonstock corporation and con-
trol over its organization, status, and property, but be
‘‘subject to the provisions of [the] [c]harter.’’ Moreover,
each of the companies’ chiefs would retain ‘‘primary
firefighting responsibilities in their Fire Service Dis-
tricts and primary responsibilities over the personnel
and equipment assigned to their Fire Service Districts,
subject to the supervision and direction of the Assistant
Chief [for] Volunteer Services and the Fire Chief.’’
  The plaintiffs subsequently commenced an action
against the city and Jankowski challenging the charter
amendments. In their complaint, they sought injunctive
relief and a declaratory judgment that the amendments
violated, inter alia, their corporate, statutory, and fed-
eral and state constitutional rights. Shortly thereafter,
the defendants brought a separate action against the
plaintiffs seeking, among other things, a declaratory
judgment that the charter amendments are lawful, valid,
and constitutional.
   Following a consolidated trial, the court, Hon. David
R. Tobin, judge trial referee, issued a thorough and well
reasoned memorandum of decision disposing of the
claims raised in both actions. See footnote 1 of this
opinion. Specifically, it concluded, inter alia, that the
charter amendments did not violate the plaintiffs’ cor-
porate, statutory, or federal or state constitutional
rights. The plaintiffs subsequently appealed from the
court’s judgments denying their request for injunctive
relief and a declaratory judgment, and upholding the
validity of the charter amendments.4 Additional facts
will be set forth as necessary.
                             I
  The plaintiffs first claim that the court improperly
concluded that the charter amendments do not require
Long Ridge to forfeit its rights as a private corporation.
Specifically, they contend that without lawful authority,
the amendments usurp Long Ridge’s organization, sta-
tus, and property by forcibly merging it with the Stam-
ford Fire Department. They further claim that the
charter amendments provide Long Ridge with no option
to opt out of the city’s ‘‘mandatory confiscation of its
property, volunteer members, paid personnel, and . . .
privately raised [income] . . . .’’ Finally, the plaintiffs
claim that the city does not have the authority to make
Long Ridge, a private corporation, a municipal agency
without its consent. We are not persuaded by these
claims because, among other things, the plaintiffs mis-
apprehend the meaning, nature, and effect of the char-
ter amendments.
   As an initial matter, we note that the plaintiffs have
identified no provision of our General Statutes or any
case law that grants a private corporation such as Long
Ridge a right to engage in municipal firefighting activi-
ties. Instead, they claim that Long Ridge’s ‘‘state sanc-
tioned incorporation and authorization to operate as a
fire department, its almost 90 year history of operations
within and on behalf of the Long Ridge section of Stam-
ford, its continued recognition in the charter . . . and
its ongoing history of being funded by the city in consid-
eration for its ongoing provision of professional ser-
vices has established [its] legal right to operate as a
stand-alone fire department.’’ We are unaware of any
authority, however, suggesting that these factors, either
individually or cumulatively, establish a private right
to engage in fire protection services on behalf of a
municipality. Tellingly, the plaintiffs provide us with
none.
   Indeed, it is generally well recognized that main-
taining and operating a fire department is a traditionally
public function that falls within a state’s police power.
See 16A Am. Jur. 2d 240, Physical Welfare and Public
Safety, Generally § 347 (2009) (‘‘[f]ire control is a proper
function of the state’s police power’’). In Connecticut,
the legislature has delegated that function to local
municipalities through General Statutes § 7-148 (c) (4)
(B). The scope of that delegation is especially broad.
Section 7–148 (c) (4) (B) provides in relevant part that
‘‘[a]ny municipality shall have the power to . . . [p]ro-
vide for fire protection, organize, maintain and regulate
the persons providing fire protection, provide the neces-
sary apparatus for extinguishing fires and do all other
things necessary or desirable for the protection of the
municipality from fire . . . .’’
   We begin, therefore, our review of the plaintiffs’ claim
by setting forth the applicable standard of review and
legal principles that will guide our analysis. The plain-
tiffs’ claims require us to interpret the 2012 amendments
to the city’s charter. ‘‘As with any issue of statutory
construction, the interpretation of a charter or munici-
pal ordinance presents a question of law, over which
our review is plenary. . . . In construing a city charter,
the rules of statutory construction generally apply. . . .
In arriving at the intention of the framers of the charter
the whole and every part of the instrument must be
taken and compared together. In other words, effect
should be given, if possible, to every section, paragraph,
sentence, clause and word in the instrument and related
laws.’’ (Internal quotation marks omitted.) Kiewlen v.
Meriden, 317 Conn. 139, 149, 115 A.3d 1095 (2015).
    With these principles in mind, we turn to the language
of the charter provisions challenged in this appeal. The
plaintiffs take issue with § C5-40-3 (a) and (f) of the
Stamford Charter (charter), as amended, which estab-
lish the Stamford Fire Department and define the role
of the volunteer companies within it. Specifically, § C5-
40-3 (a) of the charter provides in relevant part that
‘‘[t]here shall be a Fire Department for the City of Stam-
ford . . . .’’ Section C5-40-3 (f) provides that ‘‘[t]he vol-
unteer fire companies of Stamford shall be part of the
Stamford Fire Department and will be important com-
ponents of the Stamford Fire Department. The perpetu-
ation and strengthening of those volunteer companies
through recruitment of volunteer firefighters shall be
a priority of the Fire Chief and the Assistant Chief for
Volunteer Services. Nothing in this Charter shall be
construed to affect the organization, status or property
of the volunteer fire companies of Stamford except
that they are now part of the combined Stamford Fire
Department and subject to the provisions of this
Charter.’’
  The plaintiffs contend that by enacting this language,
the city has effectively taken Long Ridge’s organization,
members, property, and income without its consent.
They direct our attention to the charter’s use of the
phrase, ‘‘shall be a part of the Stamford Fire Depart-
ment,’’ which they claim evidences the city’s intent to
make the volunteer fire companies’ participation in the
Stamford Fire Department mandatory.
  In considering the plaintiffs’ argument, we are mind-
ful of the principle that ‘‘[c]ommon sense is to be
employed in the construction of a charter. . . . A city
charter also must be construed, if possible, so as reason-
ably to promote its ultimate purpose. . . . The unrea-
sonableness of the result obtained by the acceptance
of one possible alternative interpretation of an act is a
reason for rejecting that interpretation in favor of
another which would provide a result that is . . . rea-
sonable.’’ (Citations omitted; internal quotation marks
omitted.) Stamford Ridgeway Associates v. Board of
Representatives, 214 Conn. 407, 429, 572 A.2d 951
(1990).
   The language and structure of § C5-40-3 of the charter
indicate that its ultimate purpose is to establish a single,
unified fire department to serve the entire city. The
section comprises numerous subsections,5 almost all of
which individually delineate the roles and responsibili-
ties, among other things, of the fire department’s con-
stituent components. These components include the
fire chief, the assistant chiefs, the general membership,
the fire marshal, the volunteer fire companies, and the
volunteer fire chiefs.
  None of the subsections expressly or implicitly indi-
cate, however, that serving in these roles is mandatory
for any organization or individual. Indeed, neither Long
Ridge nor Teitelbaum is individually named within any
of the provisions composing § C5-40-3 of the charter,
including § C5-40-3 (f). In the absence of that mandate,
we conclude that the challenged amendments are most
reasonably construed as applying only to those volun-
teer fire companies that voluntarily elect to provide fire
protection to the city. Consequently, only if Long Ridge
chooses to continue to serve the city in the capacity of
a fire company will it be subject to the provisions of
§ C5-40-3, as amended.
   The plaintiffs’ alternative construction of the amend-
ments—that by using the word ‘‘shall,’’ the city has
confiscated each company’s organization, members,
property, and income—must be rejected for at least
four reasons. First and foremost, it is unreasonable
and conflicts with common sense. We simply will not
presume that the city intended such a radical and
sweeping result without far more explicit language
expressing that intent. Second, the plaintiffs’ interpreta-
tion conflicts with the plain language of § C5-40-3 (f)
of the charter, which expressly disclaims any intent
‘‘to affect the organization, status or property of the
volunteer fire companies of Stamford’’ beyond placing
them within the organizational structure of the Stam-
ford Fire Department and subjecting them to the provi-
sions of the charter.
   Third, it is well recognized that this court has a duty
to avoid interpreting statutes in a manner that places
them in constitutional jeopardy. See State v. Jenkins,
288 Conn. 610, 625–26, 954 A.2d 806 (2008); Clark v.
Commissioner of Correction, 281 Conn. 380, 405, 917
A.2d 1 (2007). The plaintiffs’ interpretation of the
amendments—that they effect a wholesale confiscation
of the entire Long Ridge fire company without the right
to decline participation—may raise serious concerns
about their constitutionality under the due process and
takings clauses of the federal and state constitutions.
Accordingly, we must ‘‘search for an effective and con-
stitutional construction that reasonably accords with
the . . . underlying intent’’ of the amendments. Clark
v. Commissioner of Correction, supra, 405.
    Fourth and finally, as we have previously discussed,
Long Ridge has no statutory or common-law right to
continue providing firefighting services to the city.
Thus, the charter amendments cannot have confiscated
‘‘income’’ to which Long Ridge does not have a right.
   In sum, although the amendments permissibly regu-
late the manner in which Long Ridge may continue to
provide fire protection services within and for the city,
we discern no language in them reasonably construed
as compelling Long Ridge to continue providing those
services. We therefore conclude that the challenged
amendments do not require Long Ridge to forfeit its
existence as a private corporation.
                            II
   The plaintiffs next claim that the court improperly
concluded that the charter amendments do not violate
§ 7-301. Specifically, they argue § 7-301 vests Long Ridge
with ‘‘the right not to be superseded by a municipal fire
department against its will,’’ and that the city violated
this right when it created the Stamford Fire Department.
In response, the defendants argue that § 7-301 is inappli-
cable because it applies only to municipal fire depart-
ments created by ordinance. Alternatively, they claim
that even if § 7-301 is applicable, the plaintiffs’ claim
must fail because Long Ridge has not been superseded
under the statute.6 We agree with both of the defen-
dants’ arguments.
   The applicability and meaning of § 7-301 present
questions of law over which our review is plenary. See
Commissioner of Social Services v. Smith, 265 Conn.
723, 734, 830 A.2d 228 (2003). ‘‘When construing a stat-
ute, [o]ur fundamental objective is to ascertain and give
effect to the apparent intent of the legislature. . . . In
other words, we seek to determine, in a reasoned man-
ner, the meaning of the statutory language as applied
to the facts of [the] case, including the question of
whether the language actually does apply. . . . In seek-
ing to determine that meaning, General Statutes § 1-2z
directs us first to consider the text of the statute itself
and its relationship to other statutes. If, after examining
such text and considering such relationship, the mean-
ing of such text is plain and unambiguous and does
not yield absurd or unworkable results, extratextual
evidence of the meaning of the statute shall not be
considered. . . . When a statute is not plain and unam-
biguous, we also look for interpretive guidance to the
legislative history and circumstances surrounding its
enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) State v. Terwilliger, 314 Conn. 618, 653–54, 104
A.3d 638, 658 (2014).
   Section 7-301 provides in relevant part: ‘‘Any town
may provide by ordinance for the protection of property
within its limits from fire and for the establishment of
a town fire department . . . . The board of selectmen,
town council or board of fire commissioners may make
regulations for the conduct of the fire department and
may appoint, discipline and remove for cause shown
all employees of the department and purchase supplies
and equipment necessary for its operation; provided, if
the ordinance so provides, the board of selectmen, town
council or board of fire commissioners shall enter into
an agreement with any volunteer fire company or com-
panies within the town for the protection thereof from
fire on such conditions as to financial assistance and the
observance of the regulations of the board of selectmen,
town council or board of fire commissioners as such
ordinance prescribes; and provided no town fire depart-
ment established under the provisions of this section
shall supersede any volunteer fire company which is the
owner of any building, fire apparatus or other property
without having first come to an agreement with such
company with regard to the disposition of and compen-
sation for such building, apparatus or other property.
. . .’’ (Emphasis added.)
   As the defendants observe, § 7-301 prohibits, by its
plain terms, towns that have established fire depart-
ments ‘‘by ordinance’’ from superseding preexisting vol-
unteer fire departments without first reaching certain
agreements with them. It contains no language, how-
ever, prohibiting towns that have established fire
departments pursuant to a municipal charter from doing
so. Although a charter and an ordinance are similar in
some respects, they are not the same. ‘‘[A] town charter,
whether adopted by special act of the General Assembly
or . . . under the Home Rule Act; General Statutes § 7-
188; constitutes the organic law of the municipality.
. . . It is well established that a [town’s] charter is the
fountainhead of municipal powers. . . . The charter
serves as an enabling act, both creating power and
prescribing the form in which it must be exercised. . . .
   ‘‘[A] charter bears the same general relation to the
ordinances of the city that the constitution of the state
bears to the statutes. . . . An ordinance is a legislative
enactment of a municipality. . . . It designates a local
law of a municipal corporation, duly enacted by the
proper authorities, prescribing general, uniform, and
permanent rules of conduct relating to the corporate
affairs of the municipality.’’ (Citations omitted; internal
quotation marks omitted.) Palermo v. Ulatowski, 97
Conn. App. 521, 524–25, 904 A.2d 1278, cert. denied,
280 Conn. App. 936, 909 A.2d 961 (2006). As the source
of a municipality’s powers, charters are generally
adopted and amended at a referendum by the municipal-
ity’s electors. See General Statutes § 7-191. Ordinances,
in contrast, may be adopted by the municipality’s legis-
lative body. See General Statutes § 7-157 (a) (‘‘[o]rdi-
nances may be enacted by the legislative body of any
town, city, borough or fire district’’).7
   Given the significant differences between municipal
charters and ordinances, we must give effect to the
legislature’s decision to omit fire departments estab-
lished by charter provisions from the scope of § 7-301.
‘‘We are not permitted to supply statutory language
that the legislature may have chosen to omit.’’ (Internal
quotation marks omitted.) Dept. of Public Safety v. State
Board of Labor Relations, 296 Conn. 594, 605, 996 A.2d
729 (2010). Accordingly, we conclude that because the
Stamford Fire Department was established by munici-
pal charter, rather than by ordinance, the statute does
not apply to the city.
   Even if we assume, arguendo, that § 7-301 is applica-
ble in the present case, we conclude that it does not
conflict with the charter amendments because the
amendments do not cause the Stamford Fire Depart-
ment to supersede Long Ridge. In reaching this conclu-
sion, we observe that the term ‘‘supersede’’ is not
defined in the statute. We thus look to the dictionary
definition of the term to ascertain its common usage.
See Sams v. Dept. of Environmental Protection, 308
Conn. 359, 404, 63 A.3d 953 (2013) (‘‘When a statute
does not provide a definition, words and phrases in a
particular statute are to be construed according to their
common usage. . . . To ascertain that usage, we look
to the dictionary definition of the term.’’ [Internal quota-
tion marks omitted.]).
   ‘‘The term supersede is defined with substantial simi-
larity in a number of dictionaries, each indicating that
its use presumes that it takes the place of something
else in existence at that time. For example, Merriam-
Webster’s Collegiate Dictionary (10th Ed. 1993) defines
supersede as ‘to cause to be set aside . . . to force out
of use as inferior . . . to take the place, room, or posi-
tion of . . . [and] to displace in favor of another . . . .’
The American Heritage Dictionary of the English Lan-
guage (3d Ed. 1992) defines supersede as ‘[t]o take the
place of; replace . . . [t]o cause to be set aside, espe-
cially to displace as inferior or antiquated.’ See also
Black’s Law Dictionary (9th Ed. 2009) (defining super-
sede as, inter alia, ‘[t]o annul, make void, or repeal by
taking the place of’).’’ Levine v. Sterling, 300 Conn. 521,
532–33, 16 A.3d 664 (2011).
   Applying this definition, we conclude that the charter
amendments do not violate § 7-301 because they do not
replace any of the volunteer fire companies, including
Long Ridge, with the Stamford Fire Department. Rather,
they expressly provide that each company will continue
to operate under the general direction of its chief, and
retain its underlying organizational structure, member-
ship, property, and income.8 Thus, although the volun-
teer companies now occupy a different position in the
organizational hierarchy of the city’s public safety infra-
structure, and as a result, no longer exercise complete
autonomy over their firefighting operations under the
amended charter provisions, they remain the primary
entities responsible for providing firefighting services
in their respective fire service districts.
   Accordingly, we conclude that § 7-301 does not pro-
hibit the Stamford Fire Department from superseding
the volunteer fire companies because that statute per-
tains only to fire departments established by ordinance.
Even assuming that the statute did pertain to fire depart-
ments established by municipal charters, we conclude
that the charter amendments did not cause the Stamford
Fire Department to supersede any of the volunteer
fire companies.
                           III
   Finally, the plaintiffs claim that the charter amend-
ments violate the takings clause of the fifth amendment
to the United States constitution.9 Specifically, they
claim that the amendments constitute a per se regula-
tory taking because they deprive Long Ridge of all eco-
nomically beneficial use of its property by forcing it to
either participate in the Stamford Fire Department or
cease operating as a fire department.10 Further, Teitel-
baum argues that the amendments deprive him of his
contractual property interest in his position as chief of
Long Ridge. We conclude that both of these claims are
without merit.
   We begin by setting forth the applicable legal princi-
ples and standard of review that guide our review of
the plaintiffs’ takings claim. ‘‘[A] regulatory taking—
also known as inverse condemnation—occurs when the
purpose of government regulation and its economic
effect on the property owner render the regulation sub-
stantially equivalent to an eminent domain proceeding
and, therefore, require the government to pay compen-
sation to the property owner.’’ (Internal quotation
marks omitted.) Miller v. Westport, 268 Conn. 207, 209
n.2, 842 A.2d 558 (2004). ‘‘Whether private property has
been taken by inverse condemnation is a question of
law subject to our plenary review. . . . The trial court’s
conclusions must stand unless they are legally or logi-
cally inconsistent with the facts found or unless they
involve the application of some erroneous rule of law
material to the case.’’ (Citation omitted; internal quota-
tion marks omitted.) Bristol v. Tilcon Minerals, Inc.,
284 Conn. 55, 83, 931 A.2d 237 (2007).
   ‘‘The [United States] Supreme Court has generally
eschewed any set formula for identifying regulatory
takings, instead preferring to engage in essentially ad
hoc, factual inquiries to determine in each case whether
the challenged property restriction rises to the level of
a taking. . . . Paramount to the inquiry are the familiar
factors set forth in Penn Central Transportation Co.
v. [New York City], 438 U.S. 104, 124, 98 S. Ct. 2646,
57 L. Ed. 2d 631 (1978). Primary among those factors are
[t]he economic impact of the regulation on the claimant
and, particularly, the extent to which the regulation has
interfered with distinct investment-backed expecta-
tions. . . . Also telling, is the character of the govern-
mental action, particularly whether it amounts to a
physical invasion or appropriation of property or
instead merely affects property interests through some
public program adjusting the benefits and burdens of
economic life to promote the common good. . . .
  ‘‘Although these factors govern most regulatory tak-
ings challenges, the [United States] Supreme Court has
also identified two types of regulatory action that are
treated as per se takings for Fifth Amendment purposes
and therefore require no case-specific weighing of the
Penn Central factors. A categorical taking occurs (1)
where a regulation compel[s] the property owner to
suffer a physical invasion of his property; or (2) where
regulation denies all economically beneficial or produc-
tive use of land.’’ (Citations omitted; internal quotation
marks omitted.) 1256 Hertel Ave. Associates, LLC v.
Calloway, 761 F.3d 252, 264 (2d Cir. 2014).
   The plaintiffs claim that the charter amendments fall
within the second category of per se regulatory tak-
ings.11 They argue that by compelling Long Ridge to
either acquiesce in the charter amendments or discon-
tinue providing fire protection services to the city, the
amendments deprive Long Ridge of its ‘‘sole economic
use of its property’’ by ‘‘forcing [it] out of business and
depriving it of all material use of its property.’’12
    We emphasize again that Long Ridge has no statutory
right to provide fire protection services to the city.
Its authority derives entirely from the city’s municipal
powers. Thus, even though the city has consistently
allowed it to provide fire protection, Long Ridge’s fifth
amendment claim fails because it has no basis to assert
a protected property interest in its firefighting opera-
tions. See Connecticut Board of Pardons v. Dumschat,
452 U.S. 458, 465, 101 S. Ct. 2460, 69 L. Ed. 2d 158 (1981)
(‘‘[a] constitutional entitlement cannot be created—as
if by estoppel—merely because a wholly and expressly
discretionary state privilege has been granted gener-
ously in the past’’ [emphasis omitted; internal quotation
marks omitted]); Med Corp., Inc. v. Lima, 296 F.3d 404,
409 (6th Cir. 2002) (‘‘a party cannot possess a property
interest in the receipt of a benefit when the state’s
decision to award or withhold the benefit is wholly
discretionary’’).
   Even assuming, however, that Long Ridge has a pro-
tected property interest in its continued provision of
fire protection to the city, the plaintiffs’ argument finds
no support in the charter’s text or in its natural effect. As
previously discussed, the amendments expressly permit
Long Ridge to continue providing fire protection ser-
vices to the city under the general direction of Teitel-
baum. Although they now require the plaintiffs to do
so under the supervision of the fire chief and the assis-
tant chief for volunteer service firefighters, that change
in the degree of autonomy delegated to the plaintiffs
is a far cry from a complete deprivation of all economi-
cally beneficial or productive use of their property.
‘‘[T]he denial of one traditional property right does not
always amount to a taking. At least where an owner
possesses a full ‘bundle’ of property rights, the destruc-
tion of one ‘strand’ of the bundle is not a taking, because
the aggregate must be viewed in its entirety.’’ Andrus
v. Allard, 444 U.S. 51, 65–66, 100 S. Ct. 318, 62 L. Ed. 2d
210 (1979). Because Long Ridge maintains significant—
even if not complete and unfettered—autonomy to con-
tinue using its private property to continue providing
fire protection services to the city, we conclude that
the charter amendments do not unconstitutionally take
that property in violation of the fifth amendment.
   The plaintiffs’ final argument is that the charter
amendments unconstitutionally take Teitelbaum’s pri-
vate contractual rights to be chief of Long Ridge. Specif-
ically, the plaintiffs argue that ‘‘[c]ontracts are property
within the meaning of the taking[s] clause,’’ and that
‘‘Teitelbaum, pursuant to [Long Ridge’s] bylaws, and
[Long Ridge] itself, have a valid contract interest in their
respective rights and obligations under [Long Ridge’s]
bylaws.’’ They further argue that the amendments ‘‘sub-
jugat[e] all of Teitelbaum’s rights and powers . . . to
the control of the city,’’ and ‘‘[strip] him of his authority
of command within and for [Long Ridge] and subju-
gat[e] his rank in all respects to the newly created
positions of ‘Assistant Chief [for Volunteer Service Fire-
fighters]’ and ‘[Fire] Chief.’ ’’ The end result of the
amendments, the plaintiffs argue, is that ‘‘Teitelbaum no
longer has command control over his fire department’s
apparatus, equipment and personnel . . . he no longer
controls the issuance of rules and orders concerning
the use, care and custody of the [Long Ridge] fire sta-
tions, fire apparatus and equipment . . . he is no
longer in charge of who and where to house, station
and assign firefighters . . . [and] his rights as chief
under [Long Ridge’s] bylaws have been taken away
from him.’’13
   The text of the charter and its natural effect again
demonstrate that the plaintiffs have significantly over-
stated the scope of the amendments’ effect on their
operations. Section C5-40-3 (g) of the charter provides
in relevant part that the volunteer chiefs ‘‘shall have
primary firefighting responsibilities in their Fire Service
Districts and primary responsibilities over the person-
nel and equipment assigned to their Fire Service Dis-
tricts, subject to the supervision and direction of the
Assistant Chief [for] Volunteer [Service Firefighters]
and the Fire Chief.’’ No reasonable construction of this
provision accords with the conclusion that Teitelbaum
has been ‘‘stripped of his authority of command,’’ or
that he no longer has ‘‘command and control’’ over Long
Ridge’s apparatus, equipment, and personnel. Rather,
the only restriction the amendments place on Teitel-
baum is that he now falls within the chain of command
of the Stamford Fire Department under the fire chief
and the assistant chief for volunteer services firefight-
ers. Although the plaintiffs appear to argue that Teitel-
baum possessed a contractual right under Long Ridge’s
bylaws to direct the companies’ fire protection services
free from oversight, we again observe that only the city,
pursuant to its broad statutory authority, could delegate
that right to the plaintiffs. Stated differently, Teitelbaum
and Long Ridge cannot grant to each other by private
contract a right that they did not already possess.
Accordingly, we conclude that the charter amendments
did not take Teitelbaum’s contract in violation of the
fifth amendment to the United States constitution.
      The judgments are affirmed.
      In this opinion the other judges concurred.
  1
     These appeals arise out of two separate actions that were consolidated
for trial. The plaintiffs in the first action, Turn of River Fire Dept., Inc., v.
Stamford, Superior Court, judicial district of Stamford, Docket No. CV-13-
6016962-S, consisted of Turn of River Fire Department, Inc., Long Ridge,
Springdale Fire Company, Inc., Teitelbaum, Peter Bernstein, and Antonio
L. Olive, Jr. The defendants in that action were the city and Jankowski.
   In the second action, Stamford v. Turn of River Fire Dept., Inc., Superior
Court, judicial district of Stamford, Docket No. CV-13-6017507-S, the plain-
tiffs consisted of the city, Conte, Callahan, and Jankowski. The defendants
were Turn of River Fire Department, Inc., Long Ridge, Springdale Fire
Company, Inc., Frank Jacobellis, Teitelbaum, Shawn Fahan, Olive, and
Bernstein.
   The trial court issued a single memorandum of decision disposing of the
claims raised in both cases. All parties to each case initially appealed from the
court’s judgments. The city, Jankowski, Conte, and Callahan subsequently
withdrew all of their claims in both cases. The remaining claims in this
appeal are raised only by Long Ridge and Teitelbaum. All other parties
have either withdrawn their appeals or do not advance any claims. For
convenience, we refer to Long Ridge and Teitelbaum collectively as the
plaintiffs and individually by name, and the city, Jankowski, Conte, and
Callahan collectively as the defendants and individually by name.
   2
     The plaintiffs also claim that the charter amendments violate their rights
to procedural and substantive due process. We decline to review their proce-
dural due process claim because it is comprised almost entirely of conclusory
assertions without any supporting analysis. For instance, the plaintiffs make
no attempt to identify any actual deficiencies in the process afforded to
them, nor do they apply the traditional three part balancing test set forth
in Mathews v. Eldridge, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18
(1976), to determine ‘‘what safeguards the federal constitution requires to
satisfy procedural due process.’’ (Internal quotation marks omitted.) Frau-
englass & Associates, LLC v. Enagbare, 149 Conn. App. 103, 110, 88 A.3d
1246, cert. denied, 314 Conn. 927, 101 A.3d 273 (2014). It is well established
that ‘‘[w]e are not required to review issues that have been improperly
presented to this court through an inadequate brief. . . . Analysis, rather
than mere abstract assertion, is required in order to avoid abandoning an
issue by failure to brief the issue properly. . . . [When] a claim is asserted
in the statement of issues but thereafter receives only cursory attention in the
brief without substantive discussion or citation of authorities, it is deemed
to be abandoned.’’ (Internal quotation marks omitted.) Citibank, N.A. v.
Lindland, 310 Conn. 147, 165, 75 A.3d 651 (2013). Accordingly, we deem
the plaintiffs’ procedural due process claim abandoned due to inadequate
briefing, and decline to review it.
   With respect to their substantive due process claim, which is also inade-
quately briefed, the plaintiffs concede that ‘‘substantive due process has
been held to protect against only the most arbitrary and conscience shocking
governmental intrusions into the personal realm . . . .’’ (Internal quotation
marks omitted.) Greater New Haven Property Owners Assn. v. New Haven,
288 Conn. 181, 202, 951 A.2d 551 (2008). This is not such a case.
   3
     Merriam-Webster’s Collegiate Dictionary (11th Ed. 2003) defines ‘‘com-
pany’’ as, inter alia, ‘‘a firefighting unit.’’
   4
     The defendants also initially appealed from the court’s judgments, but
subsequently withdrew those appeals. See footnote 1 of this opinion.
   5
     Section C5-40-3 of the charter is entitled ‘‘Fire Department.’’ Subsection
(a) of § C5-40-3 of the charter establishes the Stamford Fire Department by
providing that ‘‘[t]here shall be a Fire Department for the City of Stamford
. . . .’’ Subsection (b) sets forth the fire chief’s various powers and duties,
which include, among others, administering, supervising, and disciplining
members of the fire department, establishing proper firefighting techniques,
making rules and regulations with the approval of the fire commission,
and exercising proper care and custody over all property, apparatus, and
equipment of the department. Subsection (c) addresses the department’s
general membership. Subsection (d) creates the positions of assistant chief
for service firefighters and assistant chief for volunteer service firefighters.
The provision provides that both assistant chiefs shall be appointed by the
fire chief, with the assistant chief for volunteer services being chosen from
a ‘‘pool of three nominees nominated by a majority vote of the Chiefs of
the volunteer fire companies of Stamford.’’ Stamford Charter, c. 4, § C5-40-
3 (d). Subsection (e) establishes the position of fire marshal within the
fire department. Subsection (f) addresses the roles of the volunteer fire
companies. Subsection (g) defines the responsibilities of the volunteer fire
company chiefs. Finally, subsection (h) describes the fire service districts
within the city.
   6
     The defendants also argue that the management of municipal fire depart-
ments is a matter of local concern under the Home Rule Act, General Statutes
§ 7-187 et seq., and, therefore, the charter amendments must prevail over
§ 7-301. In light of our agreement with the other two arguments advanced
by the defendants, we decline to reach this argument.
   7
     We note, however, that a municipal charter may prescribe alternative
methods for enacting ordinances. See General Statutes § 7-157 (a) (‘‘[c]ities
and other municipalities whose charters provide for the manner in which
they may enact ordinances may enact ordinances in such manner’’).
   8
     Section C5-40-3 (f) of the charter expressly provides that the companies
will continue to exist as ‘‘important components of the Stamford Fire Depart-
ment.’’ Section C5-40-3 (g) of the charter provides that the companies’ respec-
tive chiefs ‘‘shall have primary firefighting responsibilities in their Fire
Service Districts and primary responsibilities over the personnel and equip-
ment assigned to their Fire Service Districts, subject to the supervision and
direction of the Assistant Chief [for] Volunteer [Service Firefighters] and
the Fire Chief.’’
   9
     Although the plaintiffs also raise the claim that the charter amendments
violate article first, § 11, of the Connecticut constitution, they do not claim
that our state constitutional affords greater protections than the federal
constitution, nor have they separately analyzed their state constitutional
claim in their appellate brief. ‘‘We have repeatedly apprised litigants that
we will not entertain a state constitutional claim unless the[y] . . . [provide]
an independent analysis under the particular provisions of the state constitu-
tion at issue. . . . Without a separately briefed and analyzed state constitu-
tional claim, we deem abandoned the [plaintiffs’] claim.’’ (Internal quotation
marks omitted.) Barros v. Barros, 309 Conn. 499, 507 n.9, 72 A.3d 367 (2013).
   10
      The plaintiffs also claim that the amendments constitute an unconstitu-
tional taking because they cause them to suffer a permanent physical inva-
sion of their property. As we determined in part I of this opinion, however,
the amendments do not require the plaintiffs to participate in the Stamford
Fire Department or utilize any of their privately owned property for that
purpose. Accordingly, we conclude that the amendments do not cause the
plaintiffs to suffer a permanent physical invasion of their property.
   11
      It remains an open question whether personal property may be subject
to a per se regulatory taking under existing United States Supreme Court
precedent. See 1256 Hertel Ave. Associates, LLC v. Calloway, supra, 761
F.3d 264 (noting that ‘‘decisions of the circuit courts have not reached a
clear consensus on how broadly to apply [the] per se [takings] rule’’). Indeed,
the United States Supreme Court has acknowledged that ‘‘in the case of
personal property, by reason of the State’s traditionally high degree of
control over commercial dealings, [a property owner] ought to be aware of
the possibility that new regulation might . . . render his property economi-
cally worthless . . . .’’ Lucas v. South Carolina Coastal Council, 505 U.S.
1003, 1027–28, 112 S. Ct. 2886, 120 L. Ed. 2d 798 (1992). Neither party has
briefed the issue in the present case, however, and we need not answer the
question now. Even if Long Ridge’s personal property, such as its vehicles
and other equipment, could be subject to a per se regulatory taking, we
conclude that no such taking occurred.
   12
      The plaintiffs do not advance any claim that the charter amendments
constitute a taking under Penn Central Transportation Co. v. New York
City, supra, 438 U.S. 104, nor do they make any attempt to apply the Penn
Central Transportation Co. factors to the facts of this case. Accordingly,
we limit our analysis to the plaintiffs’ claim that the amendments constitute
a per se regulatory taking.
   13
      Beyond asserting the broad proposition that ‘‘contract rights are prop-
erty,’’ the plaintiffs make virtually no attempt to develop or advance their
argument that Teitelbaum possesses any property interest in his volunteer
position as chief of Long Ridge. We observe that a number of decisions
from the federal circuit courts call this assertion into doubt. See, e.g., Hale
v. Bexar County, 342 Fed. Appx. 921, 927 (5th Cir. 2009) (‘‘there is no
constitutionally cognizable interest in a volunteer position’’), cert. denied,
558 U.S. 1149, 130 S. Ct. 1146, 175 L. Ed. 2d 974 (2010); Versarge v. Clinton,
984 F.2d 1359, 1370 (3d Cir. 1993) (concluding property interest in volunteer
firefighter position was ‘‘de minimis’’); Hyland v. Wonder, 972 F.2d 1129,
1141 (9th Cir. 1992) (plaintiff possessed ‘‘no constitutionally cognizable
property interest in the perpetuation of his volunteer status’’), cert. denied,
508 U.S. 908, 113 S. Ct. 2337, 124 L. Ed. 2d 248 (1993). We need not decide,
however, whether Teitelbaum maintains some constitutionally protected
interest in his position as chief of Long Ridge, because we conclude that
the charter amendments do not infringe upon that alleged interest.